DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment filed October 8, 2021, has been received and entered.
	Claims 1-5 are canceled.
	Claims 6-23 are pending.  Claims 13-20, 22, and 23 are withdrawn.
	Claims 6-12 and 21 are examined on the merits.

Claim Objections
Claims 6-12 and 21 are objected to because of the following informalities:
Claim 6 is objected to because it recites “a polynucleotide sequences” in line 3 which is grammatically incorrect.  The word “sequences” in this recitation should be changed to “sequence.”  
Additionally, claim 6 is objected to because it ends with two periods.
Claim 7 is objected to because it recites “a polynucleotide sequences” in line 3 which is grammatically incorrect.  The word “sequences” in this recitation should be changed to “sequence.”  Since claim 7 is objected to, the claims which depend from or incorporate claim 7, claims 8-12 and 21, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims have been analyzed for eligibility in accordance with its broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a composition of matter (Step 1: YES). 
Claims 7 and 8:  Claims 7 and 8 recite a composition comprising two products: (1) Mycosphaerella sp. strain SGI-010-H11 or a pesticidally active variant thereof comprising a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 11; (2) a carrier (claim 8 requires an agriculturally acceptable carrier) wherein the carrier comprises an adherent that confers increased stability, wettability or dispersability relative to a composition lacking the carrier.  
The specification states that strain SGI-010-H11 was isolated from stem tissues of a plant sample collected from San Elijo Lagoon, Encinitas, CA (page 33, paragraph [0114]).  Since the claimed strain was obtained from a naturally occurring source, then it is a naturally occurring organism.
Water reads on a carrier, as well as reading on an agriculturally acceptable carrier.  Also, water reads on an adherent.  This is evidenced by Schultz (US 2015/0320033) which discloses a fine mist of water or other solvent as an adherent in the technology of a seed coating (page 3, paragraph [0027]).  Additionally, water inherently confers increased wettability, and any liquid inherently increases dispersability of a solid.  Therefore, water reads on a carrier, wherein the carrier comprises an adherent that confers increased wettability and dispersability relative a composition lacking the carrier.  Since the example of water is naturally occurring, then the 
The strain recited in claims 7 and 8 naturally occurs in or on plants, as established by paragraph [0114] of the specification.  It is well known that water is naturally provided to plants, for instance when delivered by rain.  Therefore, the first product of nature (the claimed strain) of claims 7 and 8 present in or on the plant, is naturally occurring with the second product of nature (water, as an example of the carrier) naturally delivered to the plant.  Thus the combination of the claimed strain and the carrier (water) is naturally occurring.  As such, claims 7 and 8 recite a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Claim 7 recites that the composition exhibits pesticidal activity.  This is an ‘additional element’ of claims 7 and 8.  This limitation sets forth a property inherently possessed by the claimed composition, and thus does not set forth a practical application of the product of nature.  As such, there is no integration of the product of nature (the combination of the claimed strain and the carrier, e.g. water) into a practical application (Step 2A, Prong Two: NO), and thus claims 7 and 8 are directed to a judicial exception (Step 2A: YES).
Claims 7 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the ‘additional element’ of claims 7 and 8 is the limitation that composition exhibits pesticidal activity.  This is a property inherently possessed by the claimed composition.  Since the additional element is inherently possessed by the claimed composition, then the additional element does not amount to significantly more than the judicial exception (Step 2B: NO).  As such, claims 7 and 8 are not eligible subject matter under 35 U.S.C. 101.
Claim 9:  Claim 9 depends from claim 7 and further requires that the carrier comprises a plant seed.  As discussed above, the strain recited in claim 7 and the carrier (e.g. water) are each products of nature, and their combination is naturally occurring.  Also, a plant seed is naturally occurring.  Therefore, the composition of claim 9 is drawn to nature-based composition.
Since the claimed strain occurs on or in a plant, then the claimed microbial strain occurs in combination with all parts of the plant, including its seeds.  It is well known that water is naturally provided to plants, for instance when delivered by rain.  Therefore, the three products of nature (the claimed strain, water, the plant seed) of claim 9 is a naturally occurring combination.  As such, claim 9 recites a ‘product of nature’ exception (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  Parent claim 7 requires that the composition exhibits pesticidal activity.  This is an ‘additional element’ of claim 9.  This limitation sets forth a property inherently possessed by the claimed composition, and thus does not set forth a practical application of the product of nature.  As such, there is no integration of the product of nature (the combination of the claimed strain, water, and the plant seed) into a practical application (Step 2A, Prong Two: NO), and thus claim 9 is directed to a judicial exception (Step 2A: YES).
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the ‘additional element’ of claim 9 is the limitation that the composition exhibits pesticidal activity.  This is a property inherently possessed by the claimed composition.  Since the additional element is inherently possessed by the claimed composition, then the additional element does not amount to significantly more than Step 2B: NO).  As such, claim 9 is not eligible subject matter under 35 U.S.C. 101.
Claim 10:  Claim 10 further defines/limits the composition of claim 7 as a whole by reciting that the composition is prepared as a formulation selected from the group consisting of an emulsion, a colloid, a dust, a granule, a pellet, a powder, a spray, and a solution.  The combination of the claimed strain and water as the carrier reads on a spray and a solution.  Providing the claimed strain and the carrier (water) in a composition prepared as a solution does not confer any markedly different characteristic on the strain or the carrier (water).  Thus claim 10 is rejected on the same basis as parent claim 7.
Claim 11:  Claim 11 further defines/limits the composition of claim 7 as a whole by reciting that the composition is a seed coating formulation.  This limitation speaks to the intended use of the claimed composition, and thus does not confer any markedly different characteristic on the strain or the carrier (water).  Also, this limitation does not integrate the composition into a practical application since it speaks to the intended use.  Since it is directed to an intended use of the composition, the limitation of claim 11 does not amount to significantly more than the judicial exception.  Therefore, claim 11 must be rejected under 35 U.S.C. 101.
Claim 21:  Claim 21 recites a non-naturally occurring plant that comprises the composition of claim 7.  Thus claim 21 is drawn to a composition comprising three products: (1) the strain; (2) water (reading on a carrier comprising an adherent); and (3) a plant.  As discussed above, the strain of claim 7 and water are each products of nature.  Also, a plant is naturally occurring.  Therefore, the composition of claim 21 is drawn to nature-based composition.
Since the claimed microbial strain naturally occurs on or in a plant (according to paragraph [0114] of the specification) in the presence of water (water is naturally provided to Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  The composition of claim 7 exhibits pesticidal activity.  This is an ‘additional element’ of claim 21.  This limitation sets forth a property inherently possessed by the composition of claim 7 (the strain and the water), and thus does not set forth a practical application of the product of nature.  Also, the limitation that the plant is ‘non-naturally occurring’ is another ‘additional element’ of claim 21.  However, this limitation does not integrate the product of nature (the naturally occurring combination of the strain, water, and the plant) into a practical application.  As such, there is no integration of the product of nature (the combination of the claimed strain, water, and the plant) into a practical application (Step 2A, Prong Two: NO), and thus claim 21 is directed to a judicial exception (Step 2A: YES).
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the ‘additional element’ of claim 21 is the limitation that the composition of claim 7 exhibits pesticidal activity.  This is a property inherently possessed by the composition of claim 7 (the strain and the water).  Since this additional element is inherently possessed by the composition of claim 7 (the strain and the water), this the additional element does not amount to significantly more than the judicial exception. Also, the limitation that the plant is ‘non-naturally occurring’ is another ‘additional element’ of claim 21.  This additional element does not distinguish the claimed composition from the product of nature (the naturally occurring combination of the microbial strain, water, and the plant); a plant hosting the claimed strain (that naturally occurs) in the presence of water Step 2B: NO).  As such, claim 21 is not eligible subject matter under 35 U.S.C. 101.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 7, 8, 10, 11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garry (Plant Pathology. 1998. 47: 473-479. Previously cited) in light of Schultz (US 2015/0320033).
Garry discloses Mycosphaerella pinodes strain 91.31.12 (page 474, left column, second-to-last full paragraph) used to study infection of pea leaves by Mycosphaerella pinodes (abstract; page 474, left column, “Plant material and culture conditions” and “Disease inoculation” sections).  
Garry teaches an aqueous conidial suspension to which Tween was added to the spore suspension (of M. pinodes strain 91.31.12) to improve fungal penetration of the host cells (page 474, left column, first paragraph of “Disease inoculation” section).  This suspension reads on a composition comprising the M. pinodes strain 91.31.12 and a carrier (at least water).  Water reads on an adherent.  This is evidenced by Schultz which discloses a fine mist of water or other solvent as an adherent in the technology of a seed coating (page 3, paragraph [0027]).  Additionally, water inherently confers increased wettability, and any liquid inherently increases dispersability of a solid.  Therefore, water reads on a carrier, wherein the carrier comprises an adherent that confers increased wettability and dispersability relative a composition lacking the carrier.  
In sum, the aqueous conidial suspension of Garry comprising M. pinodes strain 91.31.12 and water (reading on the claimed ‘carrier’) is comparable to the claimed invention.

Mycosphaerella pinodes strain (strain 91.31.12) is Mycosphaerella sp. strain SGI-010-H11 (deposited as NRRL 50471) or a ‘pesticidally active variant’ thereof comprising a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO:11, wherein the composition (the aqueous conidial suspension) exhibits pesticidal activity.
However, since the strain of Garry and the claimed SGI-010-H11 strain are of the same genus, then it appears that M. pinodes strain 91.31.12 of Garry reads on the claimed SGI-010-H11 strain or at least a ‘pesticidally active variant’ thereof comprising a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO:11, absent a showing of evidence.  Since the M. pinodes strain 91.31.12 appears to be the claimed SGI-010-H11 strain or pesticidally active variant thereof, then it necessarily possesses the properties of the claimed strain, including comprising a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO: 11.  Moreover, since the aqueous conidial suspension of Garry renders obvious a composition comprising the same strain and a component reading on the claimed carrier, then the aqueous conidial suspension of Garry necessarily has the same claimed property of exhibiting pesticidal activity.  
Therefore, instant claims 7 and 8 (water reads on an agriculturally acceptable carrier) are rendered obvious.
Regarding instant claim 10, Garry teaches that the aqueous conidial suspension (comprising M. pinodes strain 91.31.12) was sprayed onto plants (page 474, left column, first 
Regarding instant claim 11, the recitation of a ‘seed coating formulation’ is directed to the intended use of the claimed composition.  MPEP 2112 indicates, “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Any fluidic composition, including the aqueous conidial suspension of Garry, is structurally suitable for being a coating on any article, including a seed.  Therefore, the aqueous conidial suspension of Garry is capable of performing the intended use of instant claim 11.  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 21, Garry teaches that the aqueous conidial suspension (comprising M. pinodes strain 91.31.12) was sprayed onto plants (page 474, left column, first paragraph of “Disease inoculation” section).  Thus a plant is infected with M. pinodes strain 91.31.12 (reading on the elected microbial strain of instant claim 1).  The spraying of the aqueous conidial suspension on the plants results in a plant that comprises the composition of instant claim 21.  Therefore, instant claim 21 is rendered obvious.  
A holding of obviousness is clearly required.

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garry and Schultz as applied to claims 7, 8, 10, 11, and 21 above, and further in view of Maude (Ann. Appl. Biol. 1966. 57: 193-200. Previously cited).
As discussed above, Garry (in light of Schultz, cited as evidence) renders obvious claims 7, 8, 10, 11, and 21.  Garry differs from claim 9 in that Garry does not expressly disclose that the carrier (water of the aqueous conidial suspension) comprises a plant seed.  Garry differs from 
Maude discloses that Mycosphaerella pinodes infects pea seeds (page 193, first paragraphs of “Summary” and “Introduction” sections).  Maude studied the occurrence of M. pinodes on seeds, studying the mode of lesion development on seedlings and the methods of freeing the seed from infection (page 193, second paragraph of “Introduction” section).
	At the time the invention was made, it would have been obvious that pea seeds are naturally infected with the M. pinodes strain 91.31.12 of Garry since Maude teaches that M. pinodes infects pea seeds.  Additionally, at the time the invention was made, it would have been obvious to have sprayed the aqueous conidial suspension comprising M. pinodes strain 91.31.12 of Garry on pea seeds.  One of ordinary skill in the art would have been motivated to do this in order to perform the studies disclosed in Maude.  A pea seed sprayed with the aqueous conidial suspension reads on a seed having a coating (the aqueous conidial suspension) comprising a composition comprising the microbial strain of claim 1 (M. pinodes strain 91.31.12) and a carrier (at least water).  Therefore, instant claims 9 and 12 are rendered obvious.  
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed October 8, 2021, with respect to the objection of claim 10, the rejections under 35 U.S.C. 112, second paragraph of claims 1, 3, 6-12, and 21, the rejections under 35 U.S.C. 112, first paragraph (written description) of claims 1, 3, 6-12, and 21, the rejection under 35 U.S.C. 112, first paragraph (enablement) of claims 1, 3, 6-12, and 21, the rejection under 35 U.S.C. 101 of claims 1, 3, and 6, the rejection under 35 U.S.C. 103(a) of 
The claim objection has been overcome by the amendment to claim 10.  The rejections under 35 U.S.C. 112, second paragraph have been rendered moot by the canceling of claims 1 and 3.  The rejections under 35 U.S.C. 112, first paragraph (written description) have been overcome by the amendment of claims 6 and 7 of adding the limitation that the pesticidally active variant thereof comprises a 16S rRNA nucleic acid sequence comprising a polynucleotide sequence having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO:11, and the arguments in the second paragraph of page 7 to the second paragraph of page 8 of the Remarks filed October 8, 2021.  The rejection under 35 U.S.C. 112, first paragraph (enablement) has been overcome by the statement in the second paragraph of page 9 of the Remarks filed October 8, 2021, signed by Applicant’s representative.  The rejection under 35 U.S.C. 101 of claims 1 and 3 has been rendered moot by the canceling of claims 1 and 3.  The rejection under 35 U.S.C. 101 of claim 6 has been overcome by the amendment requiring that the composition is a freeze dried or lyophilized composition and the evidence of Exhibit A (Griebenow reference) for demonstrating that lyophilization causes structural changes in the secondary structure of proteins.  
The rejection under 35 U.S.C. 103(a) of claims 1 and 3 as being unpatentable over Simon in light of GenBank has been rendered moot by the canceling of claims 1 and 3.  Additionally, Mycosphaerella punctiformis strain having CBS Accession Number 113265 taught by Simon has a sequence distinct from the sequence of the claimed Mycosphaerella sp. strain SGI-010-H11.  Paragraph [0122] of the instant specification indicates that the sequence of the 5.8S intergenic region (ITS) of the claimed SGI-010-H11 strain is provided in the Sequence Listing as SEQ ID NO:11.  Exhibits B and C show sequence alignments of the sequences of the strain of Simon with SEQ ID NO:11, showing that there is not 100% sequence identity with SEQ ID NO:11 - thus the strain of Simon is distinct from the claimed SGI-010-H11 strain.  With respect to the ‘pesticidally active variant thereof’ of the SGI-010-H11 strain embodiment of the instant claims, Exhibits B and C show sequence alignments lower than 98% with SEQ ID NO:11, and thus the strain of Simon fails to read on a ‘pesticidally active variant thereof’ as recited in the claims as having at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO:11.  Therefore, the rejection under 35 U.S.C. 103(a) of claims 7, 8, 10, 11, and 21 as being unpatentable over Simon and GenBank and further in view of Verkley, and the rejection under 35 U.S.C. 103(a) of claim 6 as being unpatentable over Simon, GenBank, and Verkley in further view of Hobbs and in light of Scotti-Saintagne, have been overcome.
The rejection under 35 U.S.C. 103(a) of claim 6 as being unpatentable over Garry in further view of Hobbs, has been overcome by the amendment to claim 6 since Garry does not expressly disclose that their Mycosphaerella pinodes strain 91.31.12 is in a freeze dried or lyophilized composition comprising an agriculturally effective amount of a pesticide selected from the group consisting of an acaricide, a bactericide, a fungicide, an insecticide, an microbicide, and a nematicide, nor would it have been obvious to have provided the strain of Garry in a composition comprising the pesticide which is freeze dried or lyophilized.

However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 101 of claims 7-11 and 21.   Applicant asserts that these claims are directed to eligible subject matter because claim 7 recites a carrier that comprises an adherent that confers increased stability, wettability or dispersability relative to a composition lacking the carrier, and thus the claimed subject matter has markedly different functional characteristics relative to its naturally occurring counterpart.  However, as explained in the new ground of rejection (necessitated by the amendment to claim 7), water reads on a carrier that comprises an adherent that confers increased stability, wettability or dispersability (in particular, increased wettability and dispersability) relative to a composition lacking the carrier.  Additionally, water naturally occurs in combination with the claimed strain (see explanation above), and thus the claimed combination of the strain and the carrier is a naturally occurring combination.
Applicant argues that the recitation of the adherent meaningfully limits the claim and therefore amounts to significantly more relative to the recited microbial strain.  However, the combination of the claimed strain and the carrier (water) is naturally occurring and thus the analysis is according to the naturally occurring combination, rather than the individual components.  Applicant also notes that the specification provides specific examples of the adherent at page 26, paragraph [0095], listing materials such as polyvinyl acetates, etc.  Applicant also points out that the specification refers to US 7,213,367, and US 2010/0189693 for describing an adherent specifically in the field of adhering material to a seed.  However, these teachings in the specification are referring to examples of adherents, and do not limit the adherent to these examples.  As such, the term “adherent” in claim 7 can be broadly interpreted.  Newly cited reference Schultz provides evidence that water is an “adherent.” 

The amendment to claim 7 has necessitated new grounds of rejection under 35 U.S.C. 103 of claims 7-12 and 21 over the previously cited reference Garry.  Applicant’s arguments against Garry are unpersuasive.  Applicant points out that the Office Action does not provide any ITS sequence information of the strain disclosed in Garry (Mycosphaerella pinodes strain 91.31.12).  Applicant argues against the Examiner’s position that the 91.31.12 strain disclosed in Garry possesses the properties of the claimed strain (including sequence identity) but arguing that in order to establish that a feature is inherently present, the extrinsic evidence must make clear that the missing descriptive matter is inherently or necessarily present in the thing described in the reference and that it would be so recognized by person of ordinary skill in the art.  In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).  However, since the strain of Garry and the claimed strain are of the same genus, then the strain of Garry reads on the claimed strain, absent a showing of evidence by Applicant demonstrating that they are distinct from one another.  In response, Applicant asserts that a BLAST search performed with SEQ ID NO:11 did not identify any Mycosphaerella pinodes ITS sequence having adequate sequence identity with SEQ ID NO:11.  However, Applicant has not provided evidence of this BLAST search.  Applicant further asserts that a randomly chosen Mycosphaerella pinodes ITS region (EU338435.1) only exhibited 58% sequence identity with SEQ ID NO:11, as shown in the alignment provided in Exhibit E.  However, the sequence of the randomly chosen M. pinodes does not necessarily speak to a sequence comprised by the M. pinodes strain disclosed in Garry.  Therefore, the differences in the sequence of the randomly chosen M. pinodes with the claimed M. pinodes strain of Garry is distinct from the claimed strain.
Applicant also argues that the M. pinodes strain of Garry does not necessarily comprise SEQ ID NO:11, nor does Garry provide indication that their M. pinodes strain possesses pesticidal activity.  However, since the prima facie case has been set forth that the M. pinodes strain of Garry appears to be the claimed strain, then it necessarily comprises SEQ ID NO:11 and possess pesticidal activity.  Applicant has not yet provided persuasive evidence to demonstrate that the M. pinodes strain of Garry is distinct from the claimed strain, and thus the rejection under 35 U.S.C. 103(a) over Garry must be set forth.
Applicant also argues that in contrast, Garry describes M. pinodes strain 91.31.12 strain as a disease-causing microorganism, stating in the abstract that M. pinodes causes Asochyta blight.  Applicant concludes that this therefore signifies that the feature of pesticidal activity is not necessarily present in M. pinodes strain 91.31.12.  The Examiner respectfully disagrees.  Though M. pinodes causes Asochyta blight, this does not necessarily signify that M. pinodes cannot have pesticidal activity against a fungus other than Asochyta, or another pest (e.g. insect).  

Conclusion
Claim 6 is free from the prior art since it would not have been obvious to have included an agriculturally effective amount of a pesticide (selected from the group consisting of an acaricide, a bactericide, a fungicide, an insecticide, a microbicide, and a nematicide) with the M. pinodes strain 91.31.12 (taught by the closest prior art, Garry) in a freeze dried or lyophilized composition.  
Claim 6 is objected to (see Claim Objections section above).  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651              



/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651